 
NOTE MODIFICATION AGREEMENT
 
This Note Modification Agreement (this “Agreement”) dated this 23rd day of
February, 2012 is executed by and among SAGEBRUSH GOLD, LTD., a Nevada
corporation with an address of 1640 Terrace Way, Walnut Creek, CA 94597
(“Sage”), Gold Acquisition Corp., a Nevada corporation with an address of 1640
Terrace Way, Walnut Creek, CA 94597 (the “Holding Company,” and together with
Sage, each a “Maker” and jointly and severally, the “Makers”), Frost Gamma
Investments Trust, a Florida Trust (“FGIT”) with an address of 4400 Biscayne
Blvd., Miami, Florida 33137, and Michael Brauser, a Florida resident with an
address of c/o Law Office of Benjamin S. Brauser, P.A., 4400 Biscayne Blvd, Ste
850, Miami, FL  33137 (“Brauser” and, together with FGIT, each and “Assignee”
and collectively the “Assignees”).
 
WHEREAS, pursuant to a letter agreement dated as of July 18, 2011, the Makers
issued (i) that certain senior secured convertible promissory note dated August
30, 2011 in the original principal amount of $6,400,000 (the “Platinum Note”) to
Platinum Long Term Growth LLC (“Platinum”) and that certain senior secured
convertible promissory note dated August 30, 2011 in the original principal
amount of $1,600,000 to Lakewood Group LLC (“Lakewood” and, together with
Platinum, collectively the “Assignors”) (the “Lakewood Note,” and together with
the Platinum Note, collectively the “Notes”);
 
WHEREAS, pursuant to a Note Assignment and Assumption Agreement dated the date
hereof (the “Assignment and Assumption Agreement”), the Assignees acquired from
the Assignors $4.0 million of the outstanding principal amount of the Notes as
set forth therein (the “Acquired Notes”);
 
WHEREAS, pursuant to a subscription agreement dated on or about the date hereof
by and among Sage and the Assignees (the “Purchase Agreement”), the Assignees
acquired Series D Preferred Stock of Sage (the “Preferred Stock”) for an
aggregate purchase price of $1,000,000 (the “Preferred Stock Purchase Price”);
 
WHEREAS, the Makers shall pay one hundred percent (100%) of the Preferred Stock
Purchase Price to Assignors by wire transfer, such sum to be applied to pro-rata
prepayment of the Notes;
 
WHEREAS, after giving effect to the transactions contemplated in the Assignment
and Assumption Agreement, the tender of the Preferred Stock Purchase Price by
the Makers to the Assignors and the application of such sum to the pro-rata
payment of the Notes, the Assignors will continue to hold $2,960,228.81 of the
outstanding principal amount of the Notes (the “Remaining Notes”);
 
WHEREAS, the Makers have requested that the Assignees modify certain terms of
the Acquired Notes and to waive certain rights with respect to the Acquired
Notes as contemplated pursuant to this Agreement; and
 
WHEREAS, the Assignees are amenable to modifying certain terms contained in the
Acquired Notes in accordance with the agreements and obligations as expressed
herein.
 
NOW THEREFORE, the Parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.           Reaffirmation of Obligations; Definitions.  The Makers acknowledge
and reaffirm the loans and other obligations of the Makers to the Assignees with
respect to the Acquired Notes and acknowledge the assignment of $4,000,000 of
the principal amount of the Acquired Notes by the Assignors to the Assignees.
The Makers acknowledge that, as of the date hereof, and giving effect to the
purchase of the Acquired Notes, the aggregate outstanding principal amount of
the Acquired Notes held by FGIT is $2,400,000 and the aggregate outstanding
principal amount of the Acquired Notes held by Brauser is
$1,600,000.   Capitalized terms used herein and not otherwise defined have the
meanings assigned to such terms in the Acquired Notes.
 
2.           Effect of this Agreement.  Except to the extent explicitly modified
by this Agreement and the Assignment and Assumption Agreement, the Notes and any
and all security agreements and other agreements, documents and instruments
executed in connection therewith or the obligations evidenced or secured thereby
(all such agreements, including the “Transaction Documents” defined in the
Acquired Notes, collectively, the “Loan Documents”) shall remain in full force
and effect, including, without limitation, all representations, warranties,
negative covenants, affirmative covenants, liens, security interests and events
of default.  Except as expressly modified herein, this Agreement shall not be
construed as a waiver of any default presently existing under the Loan
Documents.
 
3.           Modification of the Maturity Date and the Definition of
Commencement Date; Cross Default; Volume Limitation; Payment of Interest in cash
or in Shares.  In consideration for the Assignees executing and delivering the
Purchase Agreement and acquiring the Preferred Stock and the Warrants (as
defined in the Purchase Agreement), the parties hereto agree that:
 
(a)           The Maturity Date (as defined in the Acquired Notes) of the
Acquired Notes shall be extended to February 23, 2014.
 
(b)           The definition of “Commencement Date” in Section 1.2 of the
Acquired Notes is hereby amended in its entirety to read:
 
“February 23, 2013”
 
(c)           The parties hereto also agree that the Remaining Notes and the
Acquired Notes to be issued by the Makers to each Assignor and Assignee pursuant
to Section 2(d) of Assignment and Assumption Agreement shall contain a “cross
default” provision that will constitute an “Event of Default” under such Note,
as a result of an “Event of Default pursuant to any Remaining Note or any
Acquired Note, as applicable, issued to any Assignor or Assignee, as applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           At the option of the Makers, interest on the Acquired Notes shall
be payable in cash or in shares of common stock of Sage, par value $0.0001 per
share (the “Common Stock”) based on the average Interest Payment Share Price (as
defined below) for the ten (10) Trading Days preceding any Interest Payment Date
(as defined in Section 1.2 of the Acquired Notes). “Interest Payment Share
Price” means, for any date, the price determined by the first of the following
clauses that applies: (i) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
the ten (10) Trading Days prior to such date (or the nearest preceding date) on
the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. New York City
time to 4:02 p.m. New York City time); or (ii) if the Common Stock is not then
listed or quoted on a Trading Market for which the daily volume weighted average
price of the Common Stock is available on Bloomberg L.P., the average closing
price of the Common Stock for the ten (10) Trading Days immediately prior to
such date.  For purposes of the Acquired Notes, “Trading Market” means the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the Nasdaq Capital Market, the NYSE Amex, the
New York Stock Exchange, the Nasdaq National Market, or the OTC Bulletin
Board.  Notwithstanding the foregoing, interest on the Acquired Notes shall be
payable only in cash in the event that, as of any Interest Payment Date, (A) any
Event of Default under the Acquired Notes has occurred and is continuing, (B)
the Common Stock is not then listed or traded on a Trading Market, and/or (C)
with respect to an Assignee, the payment of interest in shares of Common Stock
would cause such Assignee and its affiliates to beneficially own (as defined in
accordance with Section 13(d) of the Securities Exchange Act of 1934) in excess
of 4.99% of the Common Stock of Sage then outstanding.  Notwithstanding the
foregoing, in the event that the Makers elect to exercise this option, the
Holder shall have the right to require the Makers to pay fifty percent (50%) of
the interest payable on any Interest Payment Date in cash and fifty percent
(50%) in shares of Sage’s Common Stock as contemplated in this Section 3(d).
 
4.           Acknowledgement of the Current Conversion Price. The parties hereto
acknowledge that as of the date hereof the Conversion Price of the Acquired
Notes (as defined in Section 3.2 of the Acquired Notes) shall mean $0.40,
subject to adjustment under Section 3.5 thereof; provided, however, that the
Assignees do not hereby waive (and reserve all rights relating to) any
adjustment to the Conversion Price that may have been triggered on or prior to
the date hereof to the extent the Makers have failed to deliver a Notice of
Adjustment pursuant to Section 3.5(e) of the Acquired Notes with respect
thereto.
 
5.           Elimination of Prepayment Penalty. Upon and as of the Effective
Date, the Assignees agree that prepayment penalty at the Prepayment Price (as
defined in Section 1.3 of the Acquired Notes) is hereby eliminated with respect
to any prepayment that does not involve or is not made in connection with an
Event of Default in connection with a failure of Sage to fully honor any
conversion request pursuant to Section 2.1(e) or Section 2.1(l) of the Acquired
Notes (the “Excluded Prepayments”).  The Assignees shall not be entitled to any
Prepayment Price with respect to the Acquired Notes in connection with any
prepayment by the Makers of the Acquired Notes, in full or in part; provided,
however, that the Makers shall not prepay or cause to be prepaid all or any
portion of the Acquired Notes or the Remaining Notes without the written consent
of the Assignors and the Assignees; and provided, further, that the Makers shall
pay the prepayment penalty at the Prepayment Price in connection with any
Excluded Prepayment.
 
6.          Representations and Warranties of the Makers.  Each Maker hereby
represents and warrants to the Assignees as of the date hereof as follows:
 
(a)           Organization and Standing. Each Maker is a corporation duly
incorporated and validly existing under, and by virtue of, the laws of the State
of Nevada and is in good standing under such laws.  Each Maker has requisite
corporate power and authority to own and operate its properties and assets, and
to carry on its business as presently conducted.
 
(b)           Corporate Power. Each Maker has the power to enter into this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           SEC Reports; Financial Statements. Sage has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the twelve months preceding the date hereof (the foregoing materials (together
with any materials filed by Sage under the Exchange Act, whether or not
required), collectively referred to herein as the “SEC Reports”). Sage has made
available to each  Assignor or its representatives true, correct and complete
copies of the SEC Reports including, without limitation, the registration
statement filed by Sage with the SEC on January 18, 2012 (the “Registration
Statement,” and together with the SEC Reports, collectively, the “Information
Package”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) and the Exchange Act and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of Sage contained in the Information Package comply in all
materials respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with generally
accepted principles of good accounting practice in the United States,
consistently applied during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all materials respects the financial position of Sage and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the period then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.
 
(d)           Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock or equity interests,
options and other securities of  Sage and each of its subsidiaries (whether or
not presently convertible into or exercisable or exchangeable for shares of
capital stock or equity interests of Sage or such subsidiaries) is disclosed in
Information Package.  All outstanding shares of capital stock and equity
interests are duly authorized, validly issued, fully paid and nonassessable and
have been issued in compliance with all applicable securities laws.  Except as
disclosed in Information Package, neither Sage  nor any of its Subsidiaries has
issued any other options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any person any right to subscribe for or acquire, any
shares of common stock or equity interests, or securities or rights convertible
or exchangeable into shares of common stock or equity interests.  Except as
disclosed in Information Package, and except for customary adjustments as a
result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by Sage (or in any agreement of Sage providing rights to
security holders) and the issuance of the Warrants pursuant to the Purchase
Agreement will not obligate Sage  to issue shares of common stock or other
securities to any person (other than to the Assignors) and will not result in a
right of any holder of securities to adjust the exercise, conversion, exchange
or reset price under such securities.  To the knowledge of Sage, except as
specifically disclosed in Information Package, no person or group of related
persons beneficially owns (as determined pursuant to Rule 13d-3 under the
Exchange Act), or has the right to acquire, by agreement with or by obligation
binding upon Sage, beneficial ownership of in excess of 5% of the outstanding
common stock of Sage.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Absence of Required Consents; No Violations.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any third party or federal, state,
local or other governmental department, commission, board, bureau, agency or
other instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government on the Governmental Authority on the part of Sage or
any of its Subsidiaries is required in connection with the consummation of the
transactions contemplated by this Agreement, except for the filing with the SEC
of a one or more Current Reports on Form 8-K and such filing(s) pursuant to
applicable state securities laws as may be necessary, which filings will be
timely effected after the date hereof.  Neither Maker nor any subsidiary thereof
is in violation or default (i) of any provision of its certificate of
incorporation or by-laws, or (ii) of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound (including,
with limitation the Acquired Notes or any of the Loan Documents), (iii) or any
provision of any federal or  state statute, rule or regulation applicable to
Sage, except in the cases of clause (ii) and (iii) above, for such violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to have a (i) a material and adverse effect on the legality, validity
or enforceability of  the Acquired Notes or any Loan Document, (ii) a material
adverse effect on the results of operations, assets, business, condition
(financial or otherwise) or prospects of  Sage and its direct or indirect
subsidiaries, taken as a whole on a consolidated basis, or (iii) a material and
adverse impairment of Sage’s ability to perform fully on a timely basis its
obligations under this Agreement, the Note or  any of the Loan Documents to
which it is a party (each, a “Material Adverse Effect”). The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby will not result in any such violation or be in conflict with
or constitute, with or without the passage of time and giving of notice, either
a default under any such provision, instrument, judgment, order, writ, decree or
contract or an event that results in the creation of any lien upon any material
assets of Sage, any of its subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to Sage or any of its subsidiaries, their business or
operations or any of their assets or properties and which would result in a
Material Adverse Effect.
 
(f)           Subsidiaries. Except as disclosed in the Information Package, each
Maker has no subsidiaries or affiliated companies and does not otherwise own or
control, directly or indirectly, any equity interest in any corporation,
association or business entity.
 
(g)           Issuance of Securities. All necessary corporate action on the part
of Sage, its officers, directors and stockholders for the sale and issuance of
the Acquired Notes, the shares of common stock upon the conversion of the
Acquired Notes (the “Conversion Shares” or the “Underlying Securities”) has been
taken prior to the date hereof and the Underlying Securities have been duly
reserved for issuance by all necessary corporate action on the part of Sage
prior to the date hereof.  The Underlying Securities, when issued upon
(conversion of the Acquired Notes in accordance with the terms thereof, will be
duly and validly issued, fully paid and nonassessable.  The Underlying
Securities will be free of restrictions on transfer, other than restrictions on
transfer under this Agreement, the Acquired Notes and applicable state and
federal securities laws.
 
(h)           Offering. Subject to the truth and accuracy of the Assignees’
representations set forth in Section 7 of this Agreement, the issuance of the
Underlying Securities as contemplated by this Agreement and the Acquired Notes
are exempt from the registration requirements of the Securities Act, and
applicable state securities laws.
 
(i)           Brokers or Finders; Other Offers. Neither Maker  has incurred, and
will not incur, directly or indirectly, as a result of any action taken by such
Maker, any liability for brokerage or finders’ fees or agents’ commissions or
any similar charges in connection with this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(j)           Exchange.  Other than the modification of the Notes and the
exchange of the Notes for the Acquired Notes and the Remaining Notes, Sage has
not received any consideration for the Acquired Notes since August 30, 2011.  By
virtue of such exchange, the holding period for purposes of Rule 144 under the
Securities Act of 1933 (“Rule 144”) for the Acquired Notes, shall begin no later
than August 30, 2011.  Pursuant to Rule 144, the Assignees will be able to sell
the shares of Sage’s common stock issuable upon conversion of the Acquired
Notes, on March 1, 2012 and at any time thereafter, without volume or manner of
sale restrictions under Rule 144 (other than such contractual volume
restrictions as are set forth in Section 3(d) hereof); provided, that, at the
time of such sales, the Assignees are not “affiliates” of Sage within the
meaning of Rule 144.  Sage will, at Sage’s expense, at the time of such sales,
provide one or more legal opinions in form and substance satisfactory to the
Assignees and Sage’s transfer agent.
 
7.          Representations and Warranties of the  Assignees.  Each Assignee
hereby represents and warrants (individually and not jointly) to the Makers as
of the date hereof as follows:
 
(a)           Binding Obligation. Such Assignee has full power and authority to
enter this Agreement and this Agreement is a valid, binding and enforceable
obligation of such Assignee, subject to applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditor’s rights generally and subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
 
(b)           Investment Experience. Such Assignee is an accredited investor
within the meaning of Regulation D prescribed by the SEC pursuant to the
Securities Act and is capable of evaluating the merits and risks of its
investment in Sage and has the capacity to protect its own interests.
 
(c)           Investment Intent. Such Assignee is acquiring the Acquired Notes
for investment for such Assignee’s own account and not with a view to, or for
resale in connection with, any distribution thereof.  Such Assignee understands
that the Acquired Notes have not been registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act that depends upon, among other things, the bona fide nature of
the investment intent as expressed herein.
 
(d)           Rule 144. Such Assignee acknowledges that the Underlying
Securities must be held indefinitely unless subsequently registered under the
Securities Act, or unless an exemption from such registration is
available.  Notwithstanding the foregoing, no Assignor is agreeing to hold the
Underlying Securities for any minimum period of time except as may be required
by law.  Such Assignee is aware of the provisions of Rule 144 promulgated under
the Securities Act of 1933 that permit limited resale of securities purchased in
a private placement subject to the satisfaction of certain conditions.
 
(e)           Disclosure of Information.  Such Assignee believes it has received
all the information it considers necessary or appropriate for deciding whether
to acquire the Acquired Notes.  Such Assignee acknowledges that it has received
and reviewed the Information Package and has reviewed the “Risk Factors” section
of the Registration Statement. Such Assignee further represents that it is
relying solely on its own expertise and that of its consultants, and not on any
representation of Sage not expressly contained herein and that it has had an
opportunity to ask questions and receive answers from Sage regarding the terms
and conditions related to the acquisition of the Acquired Notes and the
business, properties, prospects and financial condition of Sage and it has
exercised reasonable diligence in requesting such information.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Legends. Such Assignee understands that any stock certificates
issued by Sage upon conversion of the Acquired Notes will bear legends in
substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND/OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
8. Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties, superseding and terminating any and all prior or contemporaneous
oral and written agreements, understandings or letters of intent between or
among the parties with respect to the subject matter of this Agreement.  No part
of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement and is signed by the
parties to this Agreement, or, in the case of waiver, by the party granting the
waiver.  No course of conduct or dealing or trade usage or custom and no course
of performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
(b)           Severability.  If any section, term or provision of this Agreement
shall to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
(c)           Notices.  All notices provided for in this Agreement shall be in
writing signed by the party giving such notice, and delivered personally or sent
by overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section 8
(c).  Notices shall be deemed to have been received on the date of personal
delivery or other receipt.
 
(d)           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.  Each of the parties hereby  irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement shall be brought in the federal or
state courts located in the County of New York in the State of New York, by
execution and delivery of this Agreement, irrevocably submits to and accepts the
jurisdiction of said courts, (iii) waives any defense that such court is not a
convenient forum, and (iv) consent to any service of process made either (x) in
the manner set forth in Section 8 (c) of this Agreement (other than by
telecopier), or (y) any other method of service permitted by law.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO
ENFORCE THIS AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF
OR IN ANY WAY BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(f)           Parties to Pay Own Expenses.  Each of the parties to this
Agreement shall be responsible and liable for its own expenses incurred in
connection with the preparation of this Agreement, the consummation of the
transactions contemplated by this Agreement and related expenses.
 
(g)           Successors.  This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, legal representatives,
successors and assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other party.
 
(h)           Further Assurances.  Each party to this Agreement agrees, without
cost or expense to any other party, to deliver or cause to be delivered such
other documents and instruments as may be reasonably requested by any other
party to this Agreement in order to carry out more fully the provisions of, and
to consummate the transaction contemplated by, this Agreement.
 
(i)           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
(k)           Headings.  The headings in the Sections of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement.
 
(l)           Legal Representation.  Each party hereto acknowledges that it has
been represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to the Makers
has represented other shareholders of the Makers and may, in the future,
represent others in connection with various legal matters and each party waives
any conflicts of interest and other allegations that it has not been represented
by its own counsel.
 
[SIGNATURE PAGE FOLLOWS]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
MAKERS:


SAGEBRUSH GOLD, LTD.


By:                                                               
Name:                                                                          
Title:                                                                          


GOLD ACQUISITION CORP.


By:                                                               
Name:                                                                          
Title:                                                                          


ASSIGNEES:


 
FROST GAMMA INVESTMENT
TRUST                                                                                                


 
By:                                                     
 
     Name:
 
     Title:
 



______________________________
Michael
Brauser                                                                           


 
 
[Note Modification Agreement]
 